64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kay Frances GIBBS, Plaintiff-Appellant,v.NORTH CAROLINA CORRECTIONAL INSTITUTION FOR WOMEN;  JaneYarborough-Williams;  Kathy Russell, Defendants-Appellees.
No. 95-6892.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 22, 1995.

Kay Frances Gibbs, Appellant Pro Se.  David L. Woodard, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, NC, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gibbs v. North Carolina Correctional Inst. for Women, No. CA-94-35-5-CT-H (E.D.N.C. May 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED